Warren E. Burger: We'll resume arguments in Doran against Salem Inn. Mr. Kassner.
Herbert Kassner: Thank you Mr. Chief Justice and may it please the Court. I think that initially I should review the facts which were scantly reviewed yesterday because there seems to be some misapprehension as to what actually took place. Appellees herein where owners and operators of premises in which food and liquor was served; one for a period of eight years, one for a period of five years and one for a period of about two years. At the time the town of North Hempstead passed its ordinance, during that period, they had offered their patrons topless dancing entertainment. The ordinance forbade the appearance in any public place and underlying any public place of a person with the breast uncovered or with the lower part of the torso uncovered. This was the broadest imaginable prohibition, it covered every place in the town of North Hempstead and it specifically covered any scene, sketch, act, or entertainment. In that regard, it was clearly affecting a theatrical performance presumptively protected by the First Amendment. Now, to -- [Voice Overlap] -- it wasn't covering anything but live people.
Speaker: Okay.
Herbert Kassner: The appellees did not offer entertainment by a way of topless waitresses. They did not offer topless bartenders. What they had was, a real stage, segregated from the patrons on which professional dancers were employed throughout the day to offer dancing entertainment. These professional dancers were hired through theatrical agencies. Some of them were employed in ballet work in the City of New York and did this to earn extra money. This wasn't a situation of -- which was alluded to in LaRue I believe to (Inaudible) in a place it served liquor. Now, the appellants herein maintain in page 12 their brief the method exercised by the legislative body to ensure the health, safety and well-being of the community is not a proper subject for review by this Court. I don't know whether they're serious or not serious in that contention but it would seem that the statute was enacted. The ordinance was enacted under this theory. It seems that they denied the existence of a supremacy clause. They claim that they could undercut the evils, various nuisance evils at the source by passing this type of an overbroad speech inhibiting ordinance.
William H. Rehnquist: Mr. Kassner, am I right in thinking that your claim is basically one of overbreadth that is that New York could have prohibited these particular performances in institutions serving liquor had it drawn an ordinance to that effect?
Herbert Kassner: Had the state liquor authority in the State of New York drawn an ordinance as sanctioned under LaRue involving the licensee, the sale of liquor in premises where this type of activity went on, yes they could've done so Your Honor.
William H. Rehnquist: Do you say the state liquor authority but you went into federal court to challenge this provision. We don't know whether New York, we know that New York has this power under the Twenty-first Amendment, we don't know whether it resides in the state liquor authority or whether it's delegated at the town of Hempstead. I think you pretty well have waived that by failing to litigate that in the state courts.
Herbert Kassner: Well, Your Honor I haven't litigated that here, I don't think I need it. I'll stick with my overbreadth and I'm just mentioning as an aside that the town of North Hempstead wouldn't have had the power to legislate the type of LaRue ordinance which is permissible but that is not necessary for the purpose of --
Byron R. White: Why not?
Herbert Kassner: Because --
Byron R. White: It isn't regulating liquor is just saying there won't be any nude dancing in bars.
Herbert Kassner: That's not what they've said in this ordinance You Honor.
Byron R. White: I know but let's assume they did. They had a local ordinance so there shall be no nude dancing in any place for liquors so is that what you say -- that's not within the power of municipality?
Herbert Kassner: Yes, Your Honor. Not within the power of the town of North Hempstead.
Byron R. White: That's what you're saying?
Herbert Kassner: Yes, Your Honor.
Warren E. Burger: Is that an issue before us?
Herbert Kassner: No Your Honor. But that's -- if you asked that's what I'm saying, yes, that's what I'm saying but that's not issue before here Your Honor. They didn't say no topless dancing in the town of North Hempstead. They didn't say no topless dancing where liquor was sold in the town of North Hempstead. They said, No exposure of the breast or the lower part of the torso in the town of North Hempstead in any public place, whether it'd be part of a sketch, scene, act, or entertainment or otherwise. So, I'm willing to deal with what they did say rather than what they didn't say and I'm not depending upon the fact that they couldn't have passed the LaRue type statute. There is a contention by Mr. Darago made yesterday that the overbreadth adjudication is limited to the spoken word and all I need to say is that overbreadth adjudication is limited to expression protected by the First Amendment and or presumptively protected by the First Amendment or expression which could be protected by the First Amendment and that includes a great deal more than the spoken work. He claims that the ordinance was aimed at the elimination of litter, noise, traffic congestion and unspecified conduct of patrons adjacent to appellees premises by a cutting-off at the source. It should be noted that there are ample laws in the State of New York to cover those evils of litter, noise, traffic congestion, and whatever unspecified conduct of patrons they maybe referring to that if there weren't adequate laws in the State of New York or the town of North Hempstead, these evils could've been cope with by a more narrowly drawn specifically directed piece of legislation rather than what is referred to as a cutting off at the source. It would be just as appropriate for a town to forbid sporting events because of the traffic congestion incident to a stadium or to forbid political rallies because of the congestion incident to the area where it take place as it is to pass this type of ordinance to cope with traffic congestion or noise or litter. There is no doubt of what the intention of the town of North Hempstead was. What I am arguing here today under the doctrine of overbreadth is that the law which they passed was far too broad to be permitted under the First Amendment.
William J. Brennan, Jr.: Are you going to get the request Mr. Kassner whether in any event this Court should've proceeded with the suit libel tendency before its judgment of criminal prosecution against one of these three bars?
Herbert Kassner: If you want me to move to that Mr. Justice Brennan, I'll move to that --
William J. Brennan, Jr.: That question is here.
Herbert Kassner: Yes, Your Honor. I was going to --
William J. Brennan, Jr.: You're maybe right at everything but wouldn't be immaterial I think if both the District Court shouldn't have preceded with the suit.
Herbert Kassner: On the issue of abstention, we have here two plaintiffs.
William J. Brennan, Jr.: Well, is this abstention, how do you --
Herbert Kassner: Well I'm using abstention in Younger versus Harris sense is that --
William J. Brennan, Jr.: Is that abstention.
Herbert Kassner: Well Your Honor--
William J. Brennan, Jr.: It's alright. I don't blame you, I don't know that any of us knows.
Herbert Kassner: I've read you a decision in Steffel and I've read your decision in Dombrowski -- all I can say is that I am willing to assume that the Younger doctrine is classified as abstention despite the fact that the Pullman doctrine was classified as abstention and there are two different facets of an abstention issue if you don't want me to use the word abstention, I'll use comedy --
Potter Stewart: Let's use the Younger doctrine.
Herbert Kassner: The Younger doctrine, yes. As far as I can tell from my reading of Younger, the holding in Younger was that we're at the time of the filing of a federal suit, the federal plaintiff was then at that time a defendant and a pending criminal proceeding in a single pending criminal proceeding. The federal court would not take the case and send it back for adjudication in the state criminal proceeding.
Potter Stewart: Now, it would dismiss.
Herbert Kassner: Yes Your Honor,It would dismiss.
Potter Stewart: Just send it back.
Herbert Kassner: It would dismiss. Now we have two plaintiffs here who where never involved in a pending state criminal prosecution either before or after the commenced to the federal action. Now, as to them it appears clear that Younger does not apply. Now, I will get to this argument of privity later but under your decisions in Roe versus -- I think Wade, Roe versus Wade. You have the same idetical situation of one man who was involved in a state criminal prosecution and one man who wasn't it was dismissed as to the one who was. The Court took jurisdiction and the term to the question to the one who doesn't. So, I don't this is a noble issue in this case. I think that the only issue trully in this case substantive or procedurals is how do you treat M & L? I dont think there's any question as to the other two plaintiffs on the substantive or procedural issues. So if you want me to go to how do you treat M & L and why do you treat M & L that way, I will and attack the heart of what I believe is the only problem left in this case after your decision is obvious of production. Not M & L after the commencement of the federal case violated the statute and were subjected to immediate prosecution. I will get back to the fact that they were subjective to eight criminal prosecutions at the period of four or five days later and bring that back under the Younger doctrine but right now I'll assume that they had been subjected to a single criminal prosecution in the State Court after the commencement and the file of the federal action by the filing of a federal complaint.
William J. Brennan, Jr.: Do I understand that the criminal prosecution followed by a day in the following in the filing of the federal complaint?
Herbert Kassner: Yes, the first criminal prosecution followed a day by the filing of a federal complaint because they started violating the ordinance the day after the federal complaint was filed and the motion for the temporary restraining order was denied. That particular plaintiff, M & L, did not have the staying power of the other two. It was a question of economics, they were being destroyed and they couldn't accept this destruction of their business in the interim period that would take to determine either the federal or the state action. They therefore determined to go ahead and do it on the theory that what they were doing would be vindicated in the end. The question is who should vindicate what they were doing the State Court or the Federal Court. Now, Judge Oakes in his decision below wrote approximately a page and a half on this on the considerations of treating M & L differently or the same as the other two plaintiffs and frankly I can't improve on either his words or his reasoning and it would be foolish for me to try. He specified certain consideration which dictated that M & L should be treated the same as the other two plaintiffs. Now, with the other two plaintiffs, you had no problem, he just said that it is not Younger case and he pass on from that.
Potter Stewart: Neither the other two plaintiffs ever was prosecuted in the state courts during the -- during any dependency of the federal --
Herbert Kassner: Never Your Honor.
Potter Stewart: Litigation.
Herbert Kassner: Yes, never.
Potter Stewart: And that's because I gather they complied with your --
Herbert Kassner: Yes Your Honor. That is correct. They had the staying power to be able to do so.
Thurgood Marshall: With M & L did -- have they still, what are they doing now?
Herbert Kassner: M & L is still doing topless dancing.
Thurgood Marshall: And where is the state prosecution as of right now?
Herbert Kassner: Waiting for this Court's determination.
Thurgood Marshall: And so you -- you represent them in the state composite?
Herbert Kassner: I do Your Honor.
Thurgood Marshall: So, you have the case going in the State Court and the Federal Court altogether.
Herbert Kassner: Well, the state court has not proceeded at all. It's remaining right where it was the date that they were arrested.
Thurgood Marshall: That's what you were driving forward to get state court among it.
Herbert Kassner: Well, I wasn't driving to get the state, excuse me.
Thurgood Marshall: Well, why did they violate the law?
Herbert Kassner: They violated the law --
Thurgood Marshall: The state got the move.
Herbert Kassner: They violated the law which they believed was unconstitutional because they believe they would be out of business before either court adjudicated the issue Your Honor.
Thurgood Marshall: So, well you do want it and one of the other courts?
Herbert Kassner: Well, and if the issue was adjudicated in the Federal Court --
Thurgood Marshall: In one of the other or not?
Herbert Kassner: Yes Your Honor.
Thurgood Marshall: You wanted one of the other?
Herbert Kassner: Yes Your Honor.
Thurgood Marshall: Or both?
Herbert Kassner: No. One of the other preferably the Federal Court because that's quicker.
Thurgood Marshall: Aren't you running right into Younger?
Herbert Kassner: I don't believe I'm running into Younger.
Thurgood Marshall: Is it about now?
Herbert Kassner: If M & L were the only --
Thurgood Marshall: If you have two court proceeding going at the same time --
Herbert Kassner: Well --
Thurgood Marshall: On the same point.
Herbert Kassner: The question becomes who initiated the second court proceeding? At the time of the filing of federal complaint, the local authorities will put on notice that there is a substantial federal question involved in the ordinance.
Byron R. White: But the temporary restraining order was denied.
Herbert Kassner: Yes Your Honor.
Byron R. White: In the Federal Court?
Herbert Kassner: Yes Your Honor. The temporary restraining order was denied.
Byron R. White: The difference you have now have an injunction against the enforcement of that criminal proceeding?
Herbert Kassner: Yes Your Honor.
Byron R. White: Did you get that from the Court of Appeals?
Herbert Kassner: I got that first from the District Court, it was upheld by the Court of Appeals.
Warren E. Burger: Got it from the second district judge that you went to, was that not? So you went to Judge Dooling first?
Herbert Kassner: Judge Dooling was an emergency judge. The case was assigned to Judge Bartels.
Warren E. Burger: And it went to Bartels and Bartels entered the restraining order, did he not?
Herbert Kassner: It's after a hearing and after about 20 or 30 days after reading briefs and after a hearing, he entered a preliminary injunction.
William J. Brennan, Jr.: it's an injunction which has stop criminal proceeding, isn't it?
Herbert Kassner: The criminal proceeding for all intensive purposes was stopped as soon as it was initiated.
William J. Brennan, Jr.: You mean the state didn't proceed with it?
Herbert Kassner: The state did no proceed with it, there was no intention --
William J. Brennan, Jr.: But now they can't without violating any --
Herbert Kassner: No. They can't without violating the federal injunction.
Byron R. White: What was the terms of the injunction?
Byron R. White: This was a preliminary injunction.
Herbert Kassner: Yes Your Honor. The terms of the injunction whether the state was in the -- defendants were enjoined from enforcing the ordinance.
Byron R. White: Against anybody?
Herbert Kassner: Against these three plaintiff.
Byron R. White: Against anybody or not?
Herbert Kassner: As far as I know, against these three plaintiffs.
Warren E. Burger: Well didn't they hold it than --
Byron R. White: As far as you know, having you got the injunction, where is the injunction. Is it in the appendix?
Herbert Kassner: Yes it's in the jurisdictional state -- Page 23(a) of the jurisdictional statement. Just the plaintiffs --
Byron R. White: But if the ordinance is primary declared was the District Court and affirmed by the Court of Appeals was declared unconstitutional on its face, was it not?
Herbert Kassner: The Court of Appeals said that there was a likelihood of success. They did not declare it unconstitutional as they couldn't because it was merely a preliminary injunction.
William J. Brennan, Jr.: Well, what's at the top of page 23(a)?
Herbert Kassner: Well, 23(a) is the District Court, I'm talking about the Circuit Court now and in Appendix 4(a), Judge Oakes' decision says initially, in answer to the question of the propriety of the injunctive relief granted here, we agreed with the District Court as to the probability of success on the merits.
William J. Brennan, Jr.: Now, was that about 16 to 17 lines history for the citation to burn, what about that sentence?
Herbert Kassner: As such the ordinance would have to fall that describes the ordinance as if as such that ordinance would have to fall. Your Honor, I think he meant to make this final determination in their preliminary injunction motion.
William H. Rehnquist: Well, certainly the District Court at the top of page 23(a) says in conclusion, we find that Local Law No. 1-1973, the town of Hempstead is on its phase violative of plaintiff's First Amendment Rights, that's no suggestion that they may, will very well succeed, that's a flat statement.
Herbert Kassner: That is correct. But I don't think you can attribute that to Judge Oakes' decision. That is clear but Judge Oakes' decision is not that clear, he seems to say probability of success and use those words in the proper context for the proper purpose.
William J. Brennan, Jr.: Furthermore, are you suggesting that the affirmants do not include what Mr. Justice Rehnquist just read to you, is that it?
Herbert Kassner: Yes Your Honor.
William H. Rehnquist: But his--but what Judge Oakes says is we agree with the District Court as to the probability of success on the merits.
Herbert Kassner: It construed the District --
Speaker: (Inaudible)
Herbert Kassner: What it construed, the District Court's opinion as being one of probability of success, that's what it amounts to which is zero.
Byron R. White: I think -- you can -- the District Court of Appeals maybe narrow in planning and (Inaudible) --
Herbert Kassner: No Your Honor. I don't think anybody is damage.
Byron R. White: Then what is your right on the probability of -- on eight probabilities there.
Herbert Kassner: Yes Your Honor, I don't --
Byron R. White: I'll follow the --
Herbert Kassner: I don't think anybody is damage by that.
Byron R. White: Well the state is pretty (Inaudible) there, if he'd understood that if it did not enforced this ordinance against anybody because of the declaration of unconstitutionality with that as precisely what Mayo against Herington in this court was designed to do that.
Herbert Kassner: But I don't -- those aren't the words he used in his declaration on page 23(a).
Byron R. White: But you declared unconstitutional on its face. Well didn't enter an injunction against every decision.
Herbert Kassner: That is correct.
Byron R. White: But more important what you declared unconstitutional on its face and most of the prosecutors until it's finally settled which I will work on of course you are against anybody. They aren't forcing it against anybody in this -- I don't know --
Herbert Kassner: Well, I think at that time, these were the only three that were doing the activity in the town.
Byron R. White: Well they --
Herbert Kassner: The activity of topless dancing. So, they had all the parties before them in my impression. These role -- the people could've been covered by these all three came into Court together, there was no class action because you had everybody to start out with.
William H. Rehnquist: What more would -- what more remained to be done before Judge Bartels after his order of September 6?
Herbert Kassner: I think something was done -- well, no, an appeal was taken.
William H. Rehnquist: But I mean, he says therefore pending the final determination of this action but what more remained to be done after he had found the ordinance unconstitutional on its phase.
Herbert Kassner: I guess they would have to file an answer and I would have to make a motion for summary judgment.
William H. Rehnquist: But that was all pro forma after this determination, wasn't it?
Herbert Kassner: Well, if you take his words to mean that this was not to be found a probability of success sufficient to warrant an injunction, if you assume that that's not what he meant when he said, what he said, then he would undoubtedly follow his prior determination on the motion for summary judgment but certainly did end the case, you had to do something. There would have to be motion for summary judgment after he joined the revision, there would have to be a permanent injunction entered and there could've been new facts brought out.
William H. Rehnquist: What if nobody did anything after the order of September 6? Then it simply remains in status quo idea.
Herbert Kassner: Well, somebody had to file an answer to -- somebody had to make a motion for summary judgment in order to bring it to an end if there wouldn't have been an appeal for the Circuit Court on the preliminary injunction.
William H. Rehnquist: Well, but if nothing is done, Judge Bartels' temporary injunction remains in effect these town as enjoined and it can go on that way I take for 20 years.
Herbert Kassner: Yes, If nothing is done, that would be effect of any preliminary injunction. It wouldn't be unusual.
William J. Brennan, Jr.: I gather your suggestion Mr. Kassner, Judge Oakes at least was conscious of the problem raised by Mayo was he?
Herbert Kassner: Yes Your Honor.
William J. Brennan, Jr.: He did side it.
Herbert Kassner: He didn't side it but Judge Oaks a good judge and he knew what he was doing when he wrote probability of success.
William J. Brennan, Jr.: If he did, why did he write as is to the Court in which it would have to fall? That's a little inconsistent, isn't it?
Herbert Kassner: Sometimes, you --
William J. Brennan, Jr.: Well, at least the issue would be clearer if he had not used that sentence, would it not?
Herbert Kassner: Yes, it would, but I don't think that that should be made to overwrite the words probability of success which are absolutely clear.
Byron R. White: Probably, (Inaudible) said, the District Court said that he probably use the sense at zero. (Inaudible)
Herbert Kassner: Well, if you want to --
Potter Stewart: Probability of success is 100%.
Herbert Kassner: Well, if you want to construe Judge Oakes meaning that, I don't construe his meaning that because he wasn't asked called unto rule on that and he was called unto rule on probability of success, he used the words probability of success, he meant that the statute was overbroad in his mind at that point, there was a probability of success because of the apparent overbreadth of the statute and by not sticking in the word apparent or I don't know whether you can make his opinion be a final determination or motion for preliminary injunction.
William J. Brennan, Jr.: Well any of that Mr. Kassner, you going to get neither the question whether because you got into the federal court first that takes care of the Younger problem and even in the M & L or whether would it --
Herbert Kassner: M & L.
William J. Brennan, Jr.: M & L?
Herbert Kassner: Yes. All as I said before, on this point, all I'm going to do is merely restate what Judge Oakes said because I can improve on it. He spoke about equity principles granting relief to two people in the same shoes as a third person with respect towards --
William J. Brennan, Jr.: That's your case but suppose we didn't have the other two parties, all we have was M & L?
Herbert Kassner: I'd be in trouble. Yes I would. Because, I don't think I should be but I know that I would be --
William J. Brennan, Jr.: You don't think that --
Herbert Kassner: I don't think I should be, no.
William J. Brennan, Jr.: If you won the race to the courthouse door by getting in the Federal Court --
Herbert Kassner: I think that should determine it because I think that that's the only reasonable fixed way to determine jurisdiction. The state courts are no more entitled to adjudicate First Amendment Rights in the Federal Court. I could make an excellent argument for the fact that the federal court is the prime court for the adjudication of constitutional rights.
Byron R. White: Well it could (Inaudible)
Herbert Kassner: I don't know whether I'd lose that argument.
Byron R. White: (Inaudible)
Herbert Kassner: No and Younger is an exception to that. Younger is an exception to that because of doctrines of committee but there is no committee involved to remove Federal Court jurisdiction what's the Younger problem itself does not arise and the Younger problem is a pending criminal prosecution of the federal plaintiff at the time of the filing of a federal complaint. That's what Younger says. Now, I was disturbed by Younger but Younger is the law and that is the law.
Thurgood Marshall: And look at --
Herbert Kassner: I'm willing to live with Younger but I don't want to see Younger expanded to --
Thurgood Marshall: And you could be Younger, you won the race to the courthouse.
Herbert Kassner: Excuse me Your Honor.
Thurgood Marshall: Looking at Younger, you won the race --
Herbert Kassner: Yes I did, yes I did.
Thurgood Marshall: You first told your clients you better bide by this ordinance.
Herbert Kassner: I did.
Thurgood Marshall: Then you ran into the Federal Court.
Herbert Kassner: And continued to tell them --
Thurgood Marshall: Wait a minute, and then you said no, we got to get in the State Court too so you go violate the law now where you give them State Court. And that had been an added multi court around you to go in that so.
Herbert Kassner: No Judge Marshall, you know I didn't do that --
Thurgood Marshall: Then go to North Hempstead.
Herbert Kassner: You know I didn't do that. Why did I want to create a Younger type problem?
Thurgood Marshall: But you didn't go to the Admiralty Court, I agree.
Herbert Kassner: I advise all three of my clients to obey the ordinance at least pending the preliminary injunction determination. Two of my clients followed my instructions; the third client said he couldn't take it.
Speaker: (Inaudible)
Herbert Kassner: Well, the denial of a TRO is not in adjudication of anything under merits.
Thurgood Marshall: They're in very good shape.
Herbert Kassner: I know that -- that al three would've violated the ordinance as it was written but I didn't and I told them not to violate the ordinance and two obeyed and one didn't and the one didn't because of economic exigencies. He couldn't stay in business with the cut on business and that's why he had to go about it. Now, as long as we're talking Younger, why don't we talk about eight prosecutions in a period of three or four days? Now, Younger clearly held, there is no suggestion that this single prosecution against Harris is brought in bad faith or as only one of a series of repeated prosecutions to which you will be subjected. I don't think Younger applies if he would've been subjected in a prosecution before he filed his federal complaint. I don't think the Younger case anyway.
William J. Brennan, Jr.: That's a harassment exception.
Herbert Kassner: Yes Your Honor. I mean, Younger is clear on that point. They serve three summonses, then they had five arrests and they closed the premises on four separate occasions
Byron R. White: Do you thinks that's -- do you think that's true even though a TRO is denied and even though that the substantial issue about the preliminary injunction.
Herbert Kassner: Well, the --
Byron R. White: What's the state suppose to do, (Inaudible) rush to the federal court for enforcing its federal laws?
Herbert Kassner: They had this going on for eight years before. They could've waited 10 or 20 days.
Byron R. White: My question is what do you suppose -- the state prosecutor supposed to do?
Herbert Kassner: Stay its hand until the judge determines the issue in the federal court.
Byron R. White: (Inaudible) he files federal complaint, he supposed to put enforce and laws, is that it?
Herbert Kassner: It depends on what law you're talking about Your Honor.
Byron R. White: We're talking about this one.
Herbert Kassner: Well if I were the -- if I were the local prosecutor and I saw that there was a substantial federal question involved in the ordinance, I might wait the 10 or 15 days that it would take the federal district judge to adjudicate the issue and not quite create the abrasion that they themselves are complaining about.
Byron R. White: Well, I understand you -- I am understanding your point, what about your point. We'll just give way to --
Herbert Kassner: My client should've waited.
Byron R. White: And what adjudicate it -- what would he had done at the preliminary injunction has been denied.
Herbert Kassner: He would've been in more trouble than he was with the granting of the preliminary injunction and what would he have done? He might have continued, he might have stopped.
Byron R. White: What was the prosecutor suppose to do?
Herbert Kassner: The prosecutor under the --
Byron R. White: The final adjudication?
Herbert Kassner: No, Your Honor. After a determination of the preliminary injunction hearing -- on hearings and on briefs, if it was determined that that should not be granted then I don't think the prosecutor is bound to wait any additional time but I think that he could've waited the 10 or 15 days that the rule have taken to avoid this abrasion that he complains about himself but I don't justify my client' conduct.
Warren E. Burger: Thank you Mr. Kassner. Thank you gentlemen. The case is submitted.